FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  athe Securities Exchange Act of 1934 For period endingFebruary 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors and Persons Discharging Managerial Responsibility Vesting of Dividend Shares attaching to Conditional Share Awards This notification sets out information relating to the vesting of conditional share awards under the GlaxoSmithKline 2009 Performance Share Plan (the "Performance Share Plan") and the 2009 Deferred Annual Bonus Plan (the "Deferred Annual Bonus Plan"). This announcement covers the vesting of shares from dividends related to the awards made to Corporate Executive Team members and to senior executives who have subsequently been designated as Persons Discharging Managerial Responsibility in 2012, which awards were the subject of a vesting announcement on 13 February. It was indicated in that announcement that the dividend shares would be announced once the final number of dividend shares had been notified to the Company. 2012 Performance Share Plan Award Dividend Shares As previously announced, 13.5% of the 2012 Performance Share Plan awards vested. The table below shows the proportion of the dividend shares associated with the 2012 Performance Share Plan awards that vested and lapsed on 12 February 2015: Dividend shares which have vested Dividend shares which have lapsed Ordinary Shares ADS Ordinary Shares ADS Sir Andrew Witty* Mr S Dingemans* Dr M Slaoui* Ms D Connelly Mr A Hussain Mr W Louv Mr D Redfern Ms C Thomas Mr P Thomson Mr D Troy Mr P Vallance Ms E Walmsley * denotes an Executive Director **25% of Sir Andrew Witty's vested shares (i.e., 14,915 ordinary shares) will be held back, "the holding tranche", for an additional two years as agreed with shareholders beginning with his 2012 Performance Share Plan award. The same treatment will also be applied to the equivalent proportion of the above dividend shares which have vested. 2012 Deferred Annual Bonus Awards The table below shows the dividend shares that relate to the pre tax Deferred Awards that will vest on the third anniversary of grant, 9 March 2015. Nil Cost Option over Ordinary Shares (Deferred Bonus Awards): Dividend Shares Conditional Awards of ADSs (Deferred Bonus Awards): Dividend Shares Vested Vested Sir Andrew Witty* Mr S Dingemans* Dr M Slaoui* Ms D Connelly Mr W Louv Mr D Redfern Ms C Thomas Mr D Troy Mr P Vallance Ms E Walmsley * Denotes an Executive Director The table below shows the dividend shares that relate to the post tax Deferred Award that will vest on the third anniversary of grant, 12 March 2015. Co-Investment Shares ADSs: Dividend Shares Released Ms D Connelly As announced on 13 February and noted above, for the three year period 1 January 2012 to 31 December 2014, the Remuneration Committee has confirmed that 13.5% of the award of Matching Shares will vest based on performance and that the balance lapsed. The table below shows the dividend shares relating to the pre tax Matching Awards that will vest on 9 March 2015, the third anniversary of the Award. Nil Cost Option over Ordinary Shares (Matching Shares): Dividend Shares Conditional Awards over ADSs (Matching Shares): Dividend Shares Vested Lapsed Vested Lapsed Sir Andrew Witty* Mr S Dingemans* Dr M Slaoui* Ms D Connelly Mr W Louv Mr D Redfern Ms C Thomas Mr D Troy Mr P Vallance Ms E Walmsley * Denotes an Executive Director The above nil cost options in respect of Deferred Shares and Matching Shares can be exercised until 9 March 2022. Dividends no longer accrue on these shares following vesting. The table below shows the dividend shares relating to the post tax Matching Shares that will vest on 12 March 2015, the third anniversary of the Award: Conditional Awards over ADSs: Dividend Shares Vested Lapsed Ms D Connelly 26 2012 Performance Share Plan Award Dividend Shares for senior executives who have since been designated PDMRs The table below shows the proportion of the dividend shares related to the 2012 Performance Share Plan conditional awards that vested and lapsed on 12 February 2015 per the previous Friday, 13 February announcement. Dividend shares which have vested Dividend shares which have lapsed Ordinary Shares Ordinary Shares Mr R Connor 0 Mrs V Whyte 0 ADSs ADSs Mr N Hirons 0 The Company, Executive Directors and PDMRs were advised of these transactions on 16 February 2015. The closing share prices of an Ordinary Share and of an ADS of GlaxoSmithKline plc at the point of vesting on 12 February 2015 were £14.855 and US$45.95 respectively. This notification is made in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). VA Whyte Company Secretary 17 February 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 17,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
